Exhibit 10.18




RESTRICTED STOCK AWARD AGREEMENT
(NON-EMPLOYEE DIRECTOR AWARD)
To:
Date of Grant:
Number of Restricted Shares:


PERFICIENT, INC., a Delaware corporation, (the “Corporation”), is pleased to
grant you (the “Award”) the aggregate number of Restricted Shares of the
Corporation’s authorized Common Stock, par value $0.001 per share, listed above,
subject to the terms and conditions set forth in this Restricted Stock Award
Agreement (this “Agreement”). This Award is granted pursuant to the Second
Amended and Restated Perficient, Inc. 2012 Long Term Incentive Plan (the
“Plan”), a copy of which has been made available to you and shall be deemed a
part of this Agreement as if fully set forth herein. If any provision of this
Agreement conflicts with the expressly applicable terms of the Plan, the
provisions of the Plan shall control and, if necessary, the applicable
provisions of the Agreement shall be deemed to be amended to comply with the
terms of the Plan. The Date of Grant of the Award and the number of Restricted
Shares subject to this Award are stated above. Terms capitalized but not defined
herein shall have the meaning set forth in the Plan.
This Agreement sets forth the terms of the agreement between you and the
Corporation with respect to the Restricted Shares. By accepting this Agreement,
you agree to be bound by all of the terms hereof.
1.Definitions. As used in this Agreement, the following terms have the meanings
set forth below:
(a)“Agreement” means this Restricted Stock Award Agreement.
(b)“Award” has the meaning set forth in the first paragraph of this Agreement.
(c)“Board of Directors” means the board of directors of the Corporation.
(d)“Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in the State of Missouri are authorized or obligated
by law or executive order to close.
(e)“Committee” means the Compensation Committee of the Board of Directors.
(f)“Common Stock” means the authorized common stock of the Corporation, par
value $0.001 per share, as described in the Corporation’s Certificate of
Incorporation, as amended from time to time.
(g)“Corporation” means Perficient, Inc., a Delaware corporation.
(h)“Date of Grant” means the date designated as such in the first paragraph of
this Agreement.
(i)“Restricted Shares” means the shares of Stock subject to the restrictions
specified in Paragraph 4 of this Agreement.
(j)“Securities Act” means the Securities Act of 1933, as amended.
(k)“Service” means your performance of services for the Corporation in the
capacity of a non-employee member of the Board of Directors. If you are on bona
fide leave of absence under the Family and Medical Leave Act of 1993, as
amended, or other approved leave of absence you will still be considered to be
in Service to the Corporation.





--------------------------------------------------------------------------------




(l)“Stock” means Common Stock, or any other securities that are substituted for
Stock as provided in Paragraph 7.
(m)“Vesting Commencement Date” means _______ ___, 20__.
2.Issuance of Restricted Shares. Evidence of the issuance of the Restricted
Shares pursuant to this Agreement may be accomplished in such manner as the
Corporation or its authorized representatives shall deem appropriate, including,
without limitation, electronic registration, book entry registration or issuance
of a stock certificate or stock certificates in your name. In the event the
Restricted Shares are issued in book-entry form, the depository and the
Corporation’s transfer agent shall be provided with appropriate notice referring
to the terms, conditions and restrictions applicable to the Restricted Shares,
together with such stop-transfer instructions as the Corporation deems
appropriate. The Corporation may retain, at its option, the physical custody of
any stock certificate representing any Restricted Shares, or require that such
certificates be placed in escrow or trust, until all restrictions applicable
thereto are removed or lapse. You shall promptly surrender to the Corporation
for cancellation any stock certificate representing Restricted Shares that have
become forfeited.
3.Stockholder Rights. You will be entitled to all the rights of absolute
ownership of the Restricted Shares upon issuance thereof, including the right to
vote except that you will not be entitled to receive dividends or distributions
with respect to any Restricted Shares other than dividends or distributions
payable in shares of stock pursuant to Paragraph 7. If any such dividends or
distributions are paid in shares of Stock, such shares shall be subject to the
same restrictions as the Restricted Shares with respect to which they are paid.
4.Restrictions; Forfeiture. The Restricted Shares are restricted in that they
may not be sold, transferred or otherwise alienated or hypothecated until such
restrictions are removed or expire as described in Paragraph 5 of this
Agreement. The Restricted Shares are also restricted in the sense that they may
be forfeited to the Corporation. If the Restricted Shares are forfeited as
provided in Paragraph 6, the Restricted Shares shall revert to the Corporation
for cancellation.
5.Expiration of Restrictions and Risk of Forfeiture. The restrictions on all of
the Restricted Shares granted pursuant to this Agreement will expire and become
transferable and non-forfeitable according to the schedule set forth in this
Paragraph 5; provided, however, that such restrictions will expire on such dates
only if you have been performing Service as a non-employee member of the Board
of Directors continuously since the Vesting Commencement Date through the
applicable vesting date.
[Initial one-time RS Award upon Director election/appointment vesting quarterly
over two years]
On or After Each of the Following Vesting Dates
Cumulative Percentage of Shares as to Which the Restricted Shares are
Transferable and Non-forfeitable
 
12.5%
 
25%
 
37.5%
 
50%
 
62.5%
 
75%
 
87.5%
 
100%





--------------------------------------------------------------------------------






[Annual RS Award vesting quarterly over one year]
On or After Each of the Following Vesting Dates
Cumulative Percentage of Shares as to Which the Restricted Shares are
Transferable and Non-forfeitable
 
25%
 
50%
 
75%
 
100%



[Company Match RS Award vesting annually over two years]
On or After Each of the Following Vesting Dates
Cumulative Percentage of Shares as to Which the Restricted Shares are
Transferable and Non-forfeitable
 
50%
 
100%

 
Notwithstanding the foregoing, the restrictions on all of the Restricted Shares
granted pursuant to this Agreement will expire and such shares shall become
transferable and non-forfeitable upon the occurrence of a Change in Control of
the Company at any time after the Date of Grant.
6.Termination of Service and Forfeiture. If your Service as a non-employee
member of the Board of Directors is terminated for any reason, including your
death or disability, then that portion, if any, of this Award for which
restrictions have not lapsed as of the date of termination shall become null and
void; provided, however, that the portion, if any, of this Award for which
restrictions have lapsed as of the date of such termination shall survive such
termination.
7.Adjustment Provisions. The terms of the Award and the number of Restricted
Shares granted hereunder shall be subject to adjustment, from time to time, in
accordance with the following provisions:
(a)If at any time or from time to time, the Corporation shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding become a greater number of shares of Stock, then the number of
Restricted Shares granted under the Award shall be increased proportionately.
(b)If at any time or from time to time the Corporation shall consolidate as a
whole (by reclassification, reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, the
number of Restricted Shares granted under the Award shall be decreased
proportionately.
(c)Whenever the number of Restricted Shares subject to the Award is required to
be adjusted as provided in this Paragraph 7 the Corporation shall, within thirty
(30) days following such adjustment, prepare and give to you a notice setting
forth, in reasonable detail, the event requiring adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the change
in the number of Restricted Shares subject to the Award after giving effect to
the adjustment.




--------------------------------------------------------------------------------




(d)Adjustments under Paragraphs 7(a) and (b) shall be made by the Committee, and
its determination as to what adjustments shall be made and the extent thereof
shall be final, binding and conclusive. No fractional interest shall be issued
on account of any such adjustments.
8.Removal of Restrictions. Following the expiration of the restrictions on the
Restricted Shares as contemplated in Paragraph 5, subject to the requirements of
Paragraphs 9 and 10, and upon receipt by the Corporation of any required tax
withholding, you shall be entitled to have the restrictive legend on any stock
certificate representing the Restricted Shares removed or any notice of
restrictions or stop transfer instructions provided to the depository or
transfer agent rescinded.
9.Conditions to Delivery of Stock. Nothing herein shall require the Corporation
to deliver any stock with respect to the Award if that delivery would, in the
reasonable determination of the Corporation, constitute a violation of
applicable law, including the Securities Act, or the rules of any applicable
securities exchange or securities association, as then in effect.
10.Legends. Any stock certificates representing Restricted Shares, when issued,
shall bear appropriate legends with respect to the restrictions on
transferability contained in this Agreement until the restrictions have expired
as contemplated by Paragraph 5, and subject to the requirements of Paragraph 9.
Additionally, such stock certificates shall also bear appropriate legends
required under the Securities Act or company policies.
11.Furnish Information. You agree to furnish to the Corporation all information
requested by the Corporation to enable it to comply with any reporting or other
requirement imposed upon the Corporation by or under any applicable law.
12.Remedies. The Corporation shall be entitled to recover from you all costs,
court costs, fees and expenses, including reasonable attorneys’ fees, incurred
in connection with the enforcement of the terms and provisions of this Agreement
whether by an action to enforce specific-performance or for damages for its
breach or otherwise.
13.No Guarantee of Service. Nothing contained in this Agreement shall confer
upon you the right to continue as a member of the Board of Directors of the
Corporation.
14.No Liability for Good Faith Determinations. The Corporation, the Committee
and the members of the Board of Directors shall not be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Restricted Shares granted hereunder.
15.Amendment. The Award may be amended by the Board of Directors or by the
Committee at any time (i) if the Board of Directors or the Committee determines,
in its sole discretion, that amendment is necessary or advisable in light of any
addition to or change in any federal or state, tax law or federal or state
securities law or other law or regulation, which change occurs after the Date of
Grant and by its terms applies to the Award; or (ii) other than in the
circumstances described in clause (i) or provided in the Plan, with your
consent.
16.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Corporation may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
17.No Guarantee of Interests. The Board of Directors and the Corporation do not
guarantee the Stock of the Corporation from loss or depreciation.




--------------------------------------------------------------------------------




18.Corporation Records. Records of the Corporation or its subsidiaries regarding
your period of Service as a member of the Board of Directors, termination of
Service and the reason therefor, leaves of absence, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Corporation or
the Committee to be incorrect.
19.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
20.Notices.
(a)Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail. Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered, or, whether actually received or not, on
the third Business Day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith.
The Corporation and you agree that any notices shall be given to the Corporation
or to you at the following address; provided that the Corporation or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he or she had previously specified for receiving notices.
Corporation or
Board of Directors:
Perficient, Inc.
555 Maryville Centre Dr., Suite 600
St Louis, MO 63141
Attn: Paul E. Martin, Chief Financial Officer
Holder:
At your current address as shown in the Corporation’s records



(b)Any person entitled to notice hereunder may waive such notice.
21.Successors and Assigns; Assignment; Intended Beneficiaries. Neither this
Agreement, nor any of your rights, powers, duties or obligations hereunder, may
be assigned by you. This Agreement shall be binding upon and inure to the
benefit of you and your heirs and legal representatives and the Corporation and
its successors and assigns. Successors of the Corporation shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Corporation, whether by merger,
consolidation, purchase, lease or otherwise, and such successor shall thereafter
be deemed “the Corporation” for the purpose hereof. The Corporation shall have
the right to assign this Agreement to an affiliate or in connection with the
sale of all or a portion of its business or assets or otherwise by operation of
law, and such assignment shall not in any way release you from any of your
obligations under this Agreement, nor preclude or limit the Corporation’s right
to enforce the same.
22.Headings. The titles and headings of paragraphs are included for convenience
of reference only and shall not affect the construction of the provisions
hereof.
23.Counterparts; Missouri Governing Law. This Agreement may be executed in two
counterpart copies, each of which may be executed by one of the parties hereto,
but all of which, when taken together, shall constitute a single agreement
binding upon all of the parties hereto. This Agreement shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
Missouri without reference to conflicts of law principles, or any rule or
decision that would defer to the substantive laws of another jurisdiction.




--------------------------------------------------------------------------------




24.Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
25.Submission to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE EASTERN
DISTRICT OF MISSOURI OR THE COURTS OF THE STATE OF MISSOURI LOCATED IN THE
COUNTY OF ST. LOUIS, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Grant first above written.


PERFICIENT, INC.




By: ______________________________
Paul E. Martin
Chief Financial Officer




ACKNOWLEDGED AND AGREED:




______________________________
[Non-employee director]
 






